Wade, J.
1. “It is within the power and right of a jury to believe a witness, no matter what effort may have been made to impeach him, or what testimony has been presented for that purpose, and even though the witness be not corroborated.” Solomon v. State, 10 Ga. App. 469 (73 S. E. 623). Whether or not a witness has been successfully impeached is for determination by the jury. “The jury have a right to believe the witness who is attacked rather than the witness brought to impeach him. Hence it does not follow that while testimony may be submitted for the purpose of impeaching a witness, his testimony is thereby necessarily destroyed.” Huff v. Brown, 104 Ga. 523 (30 S. E. 809). See also Powell v. State, 101 Ga. 9, 10 (5) (29 S. E. 309); Rice v. City of Eatonton, 15 Ga. App. 505 (83 S. E. 868). Besides, in this case there were some circumstances tending to corroborate the testimony of the witness whom it was sought to impeach by proof of general bad character.
2. As was said in Gordon v. State, 7 Ga. App. 691 (4), 692 (67 S. E. 893), “The individual members of this court may not credit the evidence, in view of the good character of the defendant and the bad character of the witness, but the jury did, and the trial judge approved the verdict; and as no error of law appears, this court can not interfere.”

Judgment affirmed.